DETAILED ACTION

Response to Amendment

	Amendments and response received 06/15/2022 have been entered. Claims 1-14 are currently pending in this application. Claims 1 and 14 have been amended. Amendments and response are addressed hereinbelow.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shu-Ping Chang et al (US 20080250265 A1) in view of Diane Marie Foley et al (US 20160110653 A1).

Regarding claim 1, Chang et al discloses an operation status prediction system (¶ [13]), comprising: 
a hardware processor (¶ [33]), 
wherein, 
the hardware processor acquires data, which is relevant to an operation status at each timing of an operation device to be monitored, so as to be associated with information of the timing (¶ [27] the collection of samples of useful log data within an overall resource constraint (i.e., specified time period) and ¶ [35]), and 
the hardware processor predicts a future operation status according to the acquired operation status for each of a plurality of periods having different lengths from the present (¶ [38]), a period being greater than one day (¶ [81] The model then provides information such as "with a confidence of 95%, failure will occur between 7 and 8 days from now.").
Chang et al fails to explicitly disclose the plurality of periods comprising a first period being between an hour to one day.
Foley et al, in the same field of endeavor of gathering data about actions and activities of a digital printing apparatus to predict possible future failures (¶ [42]), teaches a first period of predicting a future operation status being between an hour to one day (¶ [39]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the operation status prediction system as disclosed by Chang et al comprising a hardware processor that acquires data, which is relevant to an operation status at each timing of an operation device to be monitored, so as to be associated with information of the timing to utilize the teachings of Foley et al which teaches a first period of predicting a future operation status being between an hour to one day to determine the best course of action to rectify any foreseen errors in a timely manner.

Regarding claim 2, Chang et al discloses the operation status prediction system according to claim 1, further comprising, a first storage that stores the acquired data relevant to the operation status (¶ [61]).

Regarding claim 4, Chang et al discloses the operation status prediction system according to claim 1, wherein, the hardware processor has a machine learning model trained using the data relevant to the operation status as teacher data (¶ [74]).

Regarding claim 5, Chang et al discloses the operation status prediction system according to claim 4, further comprising: 
a second storage that stores the operation status predicted for each of the plurality of periods, wherein, the hardware processor compares the predicted operation status with an actual operation status at each predetermined timing in the plurality of periods relevant to the predicted operation status, and the hardware processor updates the machine learning model based on a comparison result by further training the machine learning model (¶ [74], ¶ [84] and ¶ [87]).

Regarding claim 6, Chang et al discloses the operation status prediction system according to claim 4, wherein, the hardware processor generates the machine learning model using the data relevant to the operation status as teacher data (¶ [38] and ¶ [74]).

Regarding claim 7, Chang et al discloses the operation status prediction system according to claim 1, wherein, the predicted operation status includes information regarding a probability of occurrence of a predetermined operation status (¶ [45]).

Regarding claim 14, Chang et al discloses an operation status prediction method (see rejection of claim 1), comprising: 
status acquiring in which data relevant to an operation status of an operation device to be monitored at each timing is acquired so as to be associated with information of the timing (see rejection of claim 1); and 
status predicting in which a future operation status is predicted according to the operation status acquired in the status acquiring for each of a plurality of periods having different lengths from the present (see rejection of claim 1), the plurality of periods comprising a first period being between an hour to one day, and a second period being greater than one day (see rejection of claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in view of Foley et al as applied to claim 1 above, and further in view of Patrick W. Klagren et al (US 20080141072 A1)

Regarding claim 3, Chang et al discloses the operation status prediction system according to claim 1 (see rejection of claim 1).
Chang et al fails to explicitly disclose wherein the operation status includes an environmental state of the operation device.
Klagren et al, in the same field of endeavor of predicting system failures (Abstract), teaches the operation status includes an environmental state of the operation device (¶ [137] and ¶ [177]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the operation status prediction system as disclosed by Chang et al comprising a hardware processor which acquires data, which is relevant to an operation status at each timing of an operation device to be monitored, so as to be associated with information of the timing to utilize the teachings of Klagren et al which teaches the operation status includes an environmental state of the operation device to determine if the device is operating outside of its functional specification thereby increasing the possibility of producing invalid results.

Allowable Subject Matter

Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shigeto Suzuki et al (US 20180302295 A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 1, 2022